Interim Decision *1525

Mew= or Iminertia
In Section 248 Proceedings
.A-13387107
Decklea by Rey-Iona Commissioner Soptember .74, 1965

A citizen of Italy is denied a change of nonimmigrant status under section 248,
Immigration and Nationality Act, as amended, from visitor for business to
that of treaty investor Mace there is no treaty of commence owl navigation•

between the United States' And Italy relating to Investors as required under
section 101(a) (15) (E) (ii) of the Act.

Discussion: The application was denied by the District Director
at Miami, Florida on July 2, 1965. It is now considered on appeal.
The applicant is a 30-year-old native of Egypt, a citizen of Italy
and a resident of Venezuela. He was admitted to the United States
on April 30, 1965 as a- visitor for business. He has been admitted
to the United States several times previously as a visitor for
business. •
The applicant owns 19 percent of a firm in Venezuela. The firm
is a partnership in which all the partners, including the applicant,
are Italian citizens. The firm is capitalized at $107,000 and exports. shrimp to the United States with a value of $1,500,000 annually.
This Venezuelan firm has invested $20,000 and holds a two-thirds
interest in a Florida corporation engaged in the business of operating seafood restaurants. Two restaurants are in operation, a third
is ready to operate and nine more are planned. The Florida corporation owns three-fourths,of the common stock of anotheirFlorida. corporation which is engaged in selling franchises for the operation of
restaurants using the name Shrimp Box. The activities of both of
these Florida corporations developed potentially large customers
for the shrimp exporting business of the firm in Venezuela.
The applicant when in the United States as a visitor for btisiness
has been involved in the establishment of the businesses of the two
Florida corporations. The franchises sold provide for assistance
to the buyer in establishing a business with expertise furnished for
the handling of shrimp and other seafood. The applicant seeks a
393

▪

Interim .Decision

4fr1525

to he able to 'devote more time to these activities
than he is permitted in his present visitor for business classification.'
. He seeks a+ classificationunder section 101(a) (15) (E) of the Immigration. and Nationality Act, which reads as follows:
change of status

An alien entitled to enter the United States under and in pursuance of the
ilrovisions of ;a treaty of commerce and navigation between the United States
and the foreign'state of which he is a national, and the spouse:and children
of any each alien if accompanying or following to join him: (I) solely to
carry on substantial trade, principally between the United States and the
Sorel:pa state of which he is a national; or (ii) solely to develop and direct
the operation:: of an enterprise in which•he has invested, or of an enterprise
in which he' is aefrvely in the process of investing, a substantial amount of

capital

The applicant through his attorney concedes thatlx does not come •
-within subdivision (i); however, he claims to'qualify as an investor
under subdivision (ii), The District Director has denied the appli:

cation with respect to subdivision (ii) on the ground that no treaty
with Italy exists for the investor part of section 10I(a.) (15) (E).
- Attorney for the applicant argues that the Treat; of Friendship,
Commerce --and Navigation between the United States and Italy
which entered into force July 28, 1949, 63 Stat. 2255, should apply.
•rior to the Immigration and Nationality Act of 1952, there was
a provision in effect for 'treaty traders ih the ,Act of May 26, 1924
as amended, section 3(6), which allowed entry limited to an alien
entitled to enter the United States solely to carry on trade between
the United States and the -foreign state of which he is a national
. under mid in pdrsuance of the provisions of it treaty of commerce
'and. navigation . . ." From a comparison of the former and the
present law, it is clear that the subsection relating to investors is
new.. There has bizon no new treaty between the United States and

.Italy to specifically include a provision relating to treaty investors.
Attorney for the applicant makes reference tb parts of the treaty
of July 26, 1949 and argues that the -treaty shmild be construed
as providing for the admission of investors. These parts of the treaty have been carefully considered, and although they relate to
matters with which an investor would be concerned ; they do not
specifically provide - for the admission to the United States of an
investor as a nonimmigrant. It is concluded that notwithstanding
the existence of a treaty of commerce and navigation with Italy
since July 26, 1949, there is no such treaty for investors as required
under section 101(a) (15) (E) (ii) of the Immigration and. Nationality Act of 1952. . •
ORDER: The decision of the District Director-at Miami, Florida .
is affirmed, and the appeal of the appellimt is hereby dismissed. .

394 '

